Exhibit 10.25

CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is made as of this 20th day of
December, 2015 (the “Effective Date”), by and among CannaSys, Inc., a Colorado
corporation with an office at 1720 South Bellaire Street, Suite 325, Denver, CO
80222 (“CannaSys”), and National Concessions Group, Inc., a Colorado corporation
(“NCG”) with offices at 1058 Delaware St Denver CO 80204, (“Licensee”). CannaSys
and NCG are sometimes each referred to herein as a “Party” and collectively as
the “Parties”).
 
Recitals
 
A.           Concurrently with the execution of this Agreement, the Parties have
entered into that certain Technology Services Agreement (the “TSA”) whereby
Licensee engaged CannaSys to develop a white-label product based on CannaSys’s
BumpUp program and application (“BumpUp”) for Licensee’s customers and
distributors to promote the sale and marketing of Licensee’s products.
 
B.           The Parties desire to cooperate in the marketing of their
respective products to provide consumers and retailers with solutions
incorporating the value propositions of their respective products on the terms
and conditions of this Agreement.
 
Agreement
 
NOW, THEREFORE, based on the foregoing Recitals, which are incorporated herein
by this reference, and in consideration of the mutual covenants, agreements, and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
1.           Defined Terms. The capitalized terms used in this Agreement and not
defined herein shall have the meanings given them in the TSA and the Statement
of Work (“SOW”) attached to the TSA as Exhibit A.
 
2.           Warrants. Licensee will assist CannaSys with marketing, public
relations, introduction to potential investors, and other efforts for the mutual
benefit of the Parties. In consideration of Licensee’s assistance, for each
calendar quarter during the Exclusivity Period (as defined in the SOW), CannaSys
shall grant to Licensee a warrant to the purchase 50,000 shares of restricted
common stock of CannaSys, with the first warrant granted on December 20, 2015.
The Exercise Price for the warrant shares shall be determined by the Warrant
Agreement, attached hereto as Exhibit A and incorporated herein by this
reference. Any shares of common stock issued on exercise of the warrants shall
be subject to regulatory restrictions and lock-up provisions as mutually agreed
by the Parties or as required by law.
 
3.           Converted Stores; Distribution of Revenue.
 
(a)           Converted Stores – “Warm” Introductions. Licensee sells its
products and services directly to consumers, wholesale distributors, and retail
dispensaries and has agreed to market BumpUp to firms in the cannabis industry.
For each company that Licensee introduces to CannaSys that purchases BumpUp,
Licensee will share in the gross revenues generated through such company’s use
of Bump. CannaSys will pay Licensee:
 
(i)           12.5% of gross monthly revenue during the first 24 months after
the Effective Date;
 
(ii)           thereafter, 7.25% of gross monthly revenue during the following
12 months; and
 
(iii)           thereafter, 5% in perpetuity.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Converted Stores – Transaction Closure. Licensee sells its
products and services directly to consumers, wholesale distributors, and retail
dispensaries and has agreed to market BumpUp to firms in the cannabis industry.
For each company that Licensee introduces to CannaSys that purchases BumpUp, and
in such transaction in which Licensee’s actions were integral to the closing of
such individual sales transaction, Licensee will share in the gross revenues
generated through such company’s use of Bump. CannaSys will pay Licensee:
 
(i)           25% of gross monthly revenue during the first 24 months after the
Effective Date;
 
(ii)           thereafter, 15% of gross monthly revenue during the following 12
months; and
 
(iii)           thereafter, 10% in perpetuity.
 
(c)           Additional Revenue Distribution. From time to time, the Parties
may agree on additional revenue splits for revenue generated by new business
that is sourced by the other Parties.
 
4.           General Obligations; Standard of Care. The Parties will comply with
all applicable laws and perform their obligations hereunder in a commercially
reasonable manner.
 
5.           Term and Termination. The term of this Agreement commences on the
Effective Date and shall continue until terminated by the Parties in accordance
with the terms of Section 3 of the TSA.
 
6.           Miscellaneous.
 
(a)           Amendments. This Agreement may not be amended, supplemented,
termination, or modified except by an agreement in writing signed by each of the
Parties.
 
(b)           Governing Law. This Agreement shall be governed by and construed
under and in accordance with the laws of the state of Colorado, without giving
effect to any choice or conflict of law provision or rule (whether the state of
Colorado or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the state of Colorado.
 
(c)           Binding Effect. This Agreement shall inure to the benefit of and
shall be binding upon the Parties hereto and their respective successors and
assigns.
 
(d)           Counterparts. This Agreement may be executed in multiple
counterparts of like tenor, each of which shall be deemed an original but all of
which taken together will constitute one and the same instrument. Counterpart
signatures of this Agreement that are manually signed and delivered by facsimile
transmission; by a uniquely, marked computer-generated signature; or by other
electronic methods, shall be deemed to constitute signed original counterparts
hereof and shall bind the parties signing and delivering in such manner and
shall be the same as the delivery of an original.
 
(e)           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if that
provision were so excluded and shall be enforceable in accordance with its
terms.
 

 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties, each acting with due and proper authority, and
agreeing to be bound by the terms hereof have executed this Agreement as of the
Effective Date.
 
Licensee:
         
National Concessions Group, Inc.
 
CannaSys, Inc.
           
By:
/s/ Jeremy Heidl
 
By:
/s/ Michael Tew
Name:
Jeremy Heidl
 
Name:
Michael Tew
Title:
C.O.O.
 
Title:
C.E.O.
         



 

 
3

--------------------------------------------------------------------------------

 

Exhibit A


CannaSys, Inc.
(a Nevada corporation)


Warrant for the Purchase of 50,000
Shares of Common Stock, Par Value $0.001


This Warrant Will Be Void
After 5:00 P.M. Mountain Time
On May 20, 2017
___________________________


These securities have not been registered with the U.S. Securities and Exchange
Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”), and
are being
offered in reliance on exemptions from registration provided in Section 4(a)(2)
of the
Securities Act and Rule 506 of Regulation D promulgated thereunder and
preemption from the registration or qualification requirements (other
than notice filing and fee provisions) of applicable state laws under
the National Securities Markets Improvement Act of 1996.
____________________________


This Warrant certifies that, for value received, National Concessions Group,
Inc., a Colorado corporation (the “Holder”), is entitled, at any time or from
time to time on or after December ___, 2015,   and on or before 5:00 p.m.
(Mountain Time) on May 20, 2017 (the “Expiration Date”), to subscribe for,
purchase, and receive 50,000 shares (the “Shares”) of fully paid and
nonassessable common stock, par value $0.001 of CannaSys, Inc., a Nevada
corporation (the “Company”). This Warrant is exercisable to purchase the Shares
at a price per share equal to the trailing 60-day volume weighted average price
per share of the Company’s common stock, or on a “cashless basis” as provided
herein, at the discretion of Holder (the “Exercise Price”). The number of Shares
to be received on exercise of this Warrant may be adjusted on the occurrence of
certain events as described herein. If the rights represented hereby are not
exercised by the Expiration Date, this Warrant shall automatically become void
and of no further force or effect, and all rights represented hereby shall cease
and expire.
 
Subject to the terms set forth herein, this Warrant may be exercised by the
Holder in whole or in part by execution of the form of exercise attached hereto
and payment of the Exercise Price in the manner described above, all subject to
the terms hereof. This Warrant is not assignable.
 
1.           Exercise.
 
(a)           Exercise of Warrant. The Holder shall have the rights of a
shareholder only for Shares fully paid for by the Holder under this Warrant. On
the exercise of all or any portion of this Warrant in the manner provided above,
the Holder shall be deemed to have become a holder of record of the Shares as to
which this Warrant is exercised for all purposes, and certificates for the
securities so purchased shall be delivered to the Holder within a reasonable
time, but in no event longer than 10 days after this Warrant shall have been
exercised as set forth above. If this Warrant shall be exercised for only a part
of the Shares covered hereby, the Holder shall be entitled to receive a similar
Warrant of like tenor and date covering the number of Shares for which this
Warrant shall not have been exercised.
 

 
A-1

--------------------------------------------------------------------------------

 

(b)           Cashless Exercise. This Warrant may also be exercised at such time
by means of a “cashless exercise” in which the Holder shall be entitled to
receive a certificate for the number of Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:
 
(A) = the volume weighted average price on the trading day immediately preceding
the date of the election;
 
(B) = the Exercise Price of this Warrant, as adjusted; and
 
(X) = the number of Shares issuable upon exercise of this Warrant in accordance
with the terms of this Warrant by means of a cash exercise rather than a
cashless exercise.
 
Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).
 
2.           Fully Paid Shares. The Company covenants and agrees that the Shares
that may be issued on the exercise of this Warrant will, on issuance pursuant to
the terms of this Warrant, be fully paid and nonassessable, free from all taxes,
liens, and charges with respect to the issue thereof, and not issued in
violation of the preemptive or similar right of any other person. The Company
further covenants and agrees that during the period within which the rights
represented by this Warrant may be exercised, the Company will have authorized
and reserved a sufficient number of Shares of common stock to provide for the
exercise of the rights represented by this Warrant.
 
3.           Adjustment of Exercise Price and Number of Shares.
 
(a)           The number of Shares purchasable on the exercise of this Warrant
shall be adjusted appropriately from time to time as follows:
 
(i)           In the event the Company shall declare a dividend or make any
other distribution on any capital stock of the Company payable in common stock,
rights to purchase common stock, or securities convertible into common stock or
shall subdivide its outstanding shares of common stock into a greater number of
shares or combine its outstanding stock into a smaller number of shares, then in
each such event, the number of Shares subject to this Warrant shall be adjusted
so that the Holder shall be entitled to purchase the kind and number of Shares
of common stock or other securities of the Company that it would have owned or
have been entitled to receive after the happening of any of the events described
above, had this Warrant been exercised immediately before the happening of such
event or any record date with respect thereto; an adjustment made pursuant to
this subparagraph 3(a) shall become effective immediately after the effective
date of such event retroactive to the record date for the event.
 
(ii)           No adjustment in the number of Shares purchasable hereunder shall
be required unless the adjustment would require an increase or decrease of at
least 1% in the number of Shares purchasable on the exercise of this Warrant;
provided, however, that any adjustments that by reason of this subparagraph 3(a)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment.
 
(iii)           Whenever the number of Shares purchasable on the exercise of
this Warrant is adjusted as herein provided, the Exercise Price payable on
exercise shall be adjusted by multiplying the Exercise Price immediately before
the adjustment by a fraction, the numerator of which shall be the number of
Shares purchasable on the exercise of this Warrant immediately before the
adjustment and the denominator of which shall be the number of Shares so
purchasable immediately thereafter.
 

 
A-2

--------------------------------------------------------------------------------

 

(iv)           Whenever the number of Shares purchasable on the exercise of this
Warrant or the Exercise Price of the Shares are adjusted as herein provided, the
Company shall cause to be promptly mailed by first-class mail, postage prepaid,
to the Holder of this Warrant notice of such adjustment or adjustments and shall
deliver a resolution of the Company’s board of directors setting forth the
number of Shares purchasable on the exercise of this Warrant and the Exercise
Price of the Shares after such adjustment, setting forth a brief statement of
the facts requiring the adjustment, together with the computation by which the
adjustment was made. Such resolution, in the absence of manifest error, shall be
conclusive evidence of the correctness of adjustment.
 
(v)           All adjustments shall be made by the Company’s board of directors,
which shall be binding on the Holder in the absence of demonstrable error.
 
(b)           No Adjustment in Certain Cases. No adjustments shall be made in
connection with:
 
(i)           the issuance of any Shares on the exercise of this Warrant;
 
(ii)           the conversion of shares of preferred stock;
 
(iii)           the exercise or conversion of any rights, options, warrants, or
convertible securities containing the right to purchase or acquire common stock;
 
(iv)           the issuance of additional securities on account of the
antidilution provisions contained in or relating to this Warrant or any other
option, warrant, or right to acquire common stock;
 
(v)           the purchase or other acquisition by the Company of any common
stock, evidences of its indebtedness or assets, or rights, options, warrants, or
convertible securities containing the right to subscribe for or purchase common
stock; or
 
(vi)           the sale or issuance by the Company of any common stock,
evidences of its indebtedness or assets, or rights, options, warrants, or
convertible securities containing the right to subscribe for or purchase common
stock or other securities pursuant to options, warrants, or other rights to
acquire common stock or other securities.
 
4.           Notice of Certain Events. In the event of:
 
(a)           any taking by the Company of a record of the holders of any class
of securities of the Company for the purpose of determining the holders thereof
who are entitled to receive: (i) any dividends or other distribution; (ii) any
right to subscribe for, purchase, or otherwise acquire any shares of stock of
any class or any other securities or property; or (iii) any other rights;
 
(b)           any capital reorganization of the Company; any reclassification or
recapitalization of the capital stock of the Company; any transfer of all or
substantially all of the assets of the Company to any other person; or any
consolidation, share exchange, or merger involving the Company; or
 
(c)           any voluntary or involuntary dissolution, liquidation, or winding
up of the Company,
 

 
A-3

--------------------------------------------------------------------------------

 

the Company will mail to the Holder, at least 20 days before the earliest date
specified therein, a notice specifying the date on which any such record is to
be taken for the purpose of such dividend, distribution, or right; the amount
and character of the dividend, distribution, or right; or the date on which any
reorganization, reclassification, transfer, consolidation, share exchange,
merger, dissolution, liquidation, or winding up of the Company will occur; and
the terms and conditions of the transaction or event.
 
5.           Disposition of Warrants or Shares. The Holder, by acceptance
hereof, agrees that, before any disposition is made of any Warrant or Shares of
common stock, the Holder shall give written notice to the Company describing
briefly the manner of any such proposed disposition. No disposition shall be
made unless and until:
 
(a)           the Company has received written assurances from the proposed
transferee confirming a factual basis for relying on exemptions from
registration under applicable federal and state securities laws for such
transfer or an opinion from counsel for the Company stating that no registration
under the Securities Act or applicable state statutes is required for such
disposition; or
 
(b)           a registration statement under the Securities Act has been filed
by the Company and declared effective by the SEC covering the proposed
disposition, and the disposition has been registered or qualified or is exempt
therefrom under the state having jurisdiction over such disposition.
 
6.           Restricted Securities. The Holder acknowledges that this Warrant
is, and that the Shares issuable on exercise hereof will be, “restricted
securities” as that term is defined in Rule 144 promulgated under the Securities
Act. Accordingly, this Warrant must be taken for investment and held
indefinitely and may not be exercised or converted unless subsequently
registered under the Securities Act and comparable state securities laws or
unless an exemption from such registration is available. Likewise, any Shares
issued on exercise of this Warrant must be taken for investment and held
indefinitely and may not be resold unless such resale is registered under the
Securities Act and/or comparable state securities laws or unless an exemption
from such registration is available. A legend to the foregoing effect shall be
placed conspicuously on the face of all certificates for Shares issuable on
exercise of this Warrant.
 
7.           Reports under the Exchange Act. With a view to making available to
the Holder the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the SEC that may at any time permit the Holder to
sell the Shares issuable on exercise of this Warrant, the Company shall, until
such Shares may be resold pursuant to the provisions of Rule 144(b)(i) or any
similar provision:
 
(a)           make and keep public information available, as those terms are
understood and defined in SEC Rule 144;
 
(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
 
(c)           furnish to the Holder, forthwith upon request: (i) a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act; (ii) a copy of the most
recent annual or quarterly report of the Company and other reports and documents
so filed by the Company; and (iii) such other information as may be reasonably
requested in availing the Holder of any rule or regulation of the SEC that
permits the selling of any such securities without registration or pursuant to
such form.
 

 
A-4

--------------------------------------------------------------------------------

 

8.           Governing Law. This Warrant shall be construed under and be
governed by the laws of the state of Nevada.
 
9.           Notices. All notices, demands, requests, or other communications
required or authorized hereunder shall be in writing and shall be deemed to have
been given as of the date delivered, if personally delivered; as of the date
sent, if sent by electronic mail and receipt is acknowledged by the recipient;
and one day after the date sent, if delivered by overnight courier service:
 
If to the Holder, to:               National Concessions Group, Inc.
1058 Delaware St
Denver CO 80204
Attention: Jeremy Heidl
Email: jeremy@openvape.com


If to the Company, to:         CannaSys, Inc.
Attn: Michael A. Tew
1720 Bellaire Street, Suite 325
Denver, Colorado 80222
Email: Michael.Tew@cannasys.com
 
Each Party, by notice given in accordance herewith, may specify a different
address for the giving of any notice hereunder.
 
10.           Loss, Theft, Destruction, or Mutilation. Upon receipt by the
Company of reasonable evidence of the ownership of and the loss, theft,
destruction, or mutilation of this Warrant, the Company will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
 
DATED this _____ day of ______________________, 2015.
 



ATTEST:  
CANNASYS, INC.
               
By:
 
By:
 
  Brandon C. Jennewine, CTO    
Michael A. Tew, CEO

 

 
A-5

--------------------------------------------------------------------------------

 

Form of Purchase
 
(to be signed only upon exercise of Warrant)
 
TO:           CANNASYS, INC.
 
The undersigned, the Holder of the attached Warrant, hereby irrevocable elects
to exercise the purchase rights represented by the Warrant for, and to purchase
thereunder, ________ shares of common stock of CannaSys, Inc., and herewith
makes payment of $______ therefor. Please issue the shares of common stock as to
which this Warrant is exercised in accordance with the instructions set forth
below and, if the Warrant is being exercised for less than all of the Shares to
which it pertains, prepare and deliver a new Warrant of like tenor for the
balance of the Shares purchasable under the attached Warrant.
 
DATED this _____ day of ______________________, 2015.
 
 

    Signature:          
 
 
Signature Guaranteed:
 
     
 

 

INSTRUCTIONS FOR REGISTRATION OF STOCK
 

Name:            
(Please Type or Print)
        Address:  
 
 
     
 
       

 

*  *  *  *  *  *
 
NOTICE: The signature to the form of purchase must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.

 
A-6

--------------------------------------------------------------------------------

 
